Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US20100114800A1) in view of Uchida (US20110218703A1) and Hyde (US20130332370A1)

	In regards to claim 1, Yasuda teaches a method for determining when a first battery within a vehicle should be swapped with a second battery at a swap station, performed by a server apparatus, the server apparatus including a processor and a memory storing location information that indicates a location of the swap station (Yasuda: Fig. 3), the method comprising:
	acquiring, using the processor, first battery information from an information presentation device within the vehicle (Yasuda: Fig. 3 Element 223&153; Para 146 “the information related to the battery 122 includes information related to charging (discharging) history of the battery 122 (number of cycles), and unique information related to the battery 122 , 
		wherein the first battery information includes first history information about the first battery (Yasuda: Para 146 “the information related to the battery 122 includes information related to charging (discharging) history of the battery 122 (number of cycles), and unique information related to the battery 122 (name of maker, name of product, type of product, battery rank, number of allowed charging/discharging cycles, and the like)”), and
		wherein the first history information indicates a first value related to performance of the first battery (Yasuda: Para 158 “The management server 910, according to the updated information related to the battery 122 (charging/discharging history of the battery (number of cycles), name of maker, name of product, type of product, battery rank, number of allowed charging/discharging cycles, and the like) and the database 920, calculates the amount of accumulated electricity in the battery and the risk thereof”);
	acquiring, using the processor, second battery information from an information processing device that manages the second battery that is placed at the swap station (Yasuda: Fig. 3 Elements 323&223; Para 52 “In the automatic vending machine 300, the cartridge battery ID 311 outputs an ID 30 to the operating terminal 323. The operating terminal 323 outputs Internet data 31. An input of the Internet data 31, via the Internet 400, is received as Internet data 12 on the The operating terminal 223 outputs Internet data 25. An input of the Internet data 25, via the Internet 400, is received as Internet data 12 on the management server 910 of the management device 900K.”; Para 194 “a plurality of the cartridge batteries 2 according to the present embodiment can be detached, can be easily transported, and have the same outer shape and size, and their battery charging history, the battery information, and the like are centrally managed using individually unique IDs (identifiers)”), 
		wherein the second battery information includes second history information about the second battery (Yasuda: Para 194 “a plurality of the cartridge batteries 2 according to the present embodiment can be detached, can be easily transported, and have the same outer shape and size, and their battery charging history, the battery information, and the like are centrally managed using individually unique IDs (identifiers)”), 
		wherein the second history information indicates a second value related to performance of the second battery (Yasuda: Para 129 “The management device 900K, based on the usage information of the cartridge battery 2 and the unique information of the cartridge battery 2 obtained from an ID of the cartridge battery 2, is capable of outputting information related to the amount of accumulated electricity in the cartridge battery 2 and the possible travelling distance of the electric motorcar 500”), and
		wherein the second battery is installable in the vehicle in place of the first battery (Yasuda: Fig. 3 Element 2; Para 192 “a preliminarily charged cartridge battery 2 and a used cartridge battery 2 can be easily and instantly exchanged, and it is consequently possible, even in a case where the battery 2V is empty, to eliminate need for charging time”);
outputting, using the processor, the generated output information to the information presentation device(Yasuda: Para 11 “a method of managing a cartridge battery that includes a rechargeable battery, in which the method includes the steps of: obtaining information related to usage history from the cartridge battery; displaying information related to performance of the cartridge battery and risk information, based on the obtained information related to the usage history of the cartridge battery; and deriving a cost required for charging the rechargeable battery”).
Yet Yasuda do not teach assessing, using the processor, a first rank of the first battery based on the first value indicated by the acquired first history information;
assessing, using the processor, a second rank of the second battery based on the second value indicated by the acquired second history information;
comparing, using the processor, the assessed first rank of the first battery within the vehicle to the assessed second rank of the second battery placed at the swap station;
generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory;
	wherein the output information is present at the information presentation device in a first format when the second rank is lower than the first rank, and the output information is present at the information presentation device in a second format different from the first format when the second rank is equal to or higher than the first rank.
However, in the same field of endeavor, Uchida teaches assessing, using the processor, a first rank of the first battery based on the first value indicated by the acquired first history information (Uchida: Fig. 7; Para 55 “results of the determination regarding each of the battery modules 1 to n as to whether the battery module is good (OK) or no good (NG) on the basis of a each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”);
	assessing, using the processor, a second rank of the second battery based on the second value indicated by the acquired second history information (Uchida: Fig. 7; Para 55 “results of the determination regarding each of the battery modules 1 to n as to whether the battery module is good (OK) or no good (NG) on the basis of a reference threshold value”; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”);
comparing, using the processor, the assessed first rank of the first battery within the vehicle to the assessed second rank of the second battery placed at the swap station (Uchida: Fig. 7; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”; Para 64 “the case where the “COMPARE COST, REMAINING SERVICE LIFE, DELIVERY TIME” button is pressed in the screen shown in FIG. 7”; i.e. the table indicated the comparison of different batteries and their ranking);
		 wherein the output information is present at the information presentation device in a first format when the second rank is lower than the first rank, and the output information is present at the information presentation device in a second format different from the first format when the second rank is equal to or higher than the first rank (Uchida: Fig. 7; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining when a first battery within a vehicle should be swapped with a second battery at a swap station of Yasuda with the feature of assessing, using the processor, a first rank of the first battery based on the first value indicated by the acquired first history information; assessing, using the processor, a second rank of the second battery based on the second value indicated by the acquired second history information; comparing, using the processor, the assessed first rank of the first battery within the vehicle to the assessed second rank of the second battery placed at the swap station; wherein the output information is present at the information presentation device in a first format when the second rank is lower than the first rank, and the output information is present at the information presentation device in a second format different from the first format when the second rank is equal to or higher than the first rank disclosed by Uchida. One would be motivated to do so for the benefit of “easy-to-understand information can be provided for a user, so as to be helpful in decision regarding the replacement of the battery” (Uchida: Para 23).
Yet the combination of Yasuda and Uchida do not teach generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory. 
generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory (Hyde: Para 37 “the replaceable battery valuation system 100 may determine its location relative to one or more battery module replacement stations 118. The processor 109 may access a maps database (not shown) and provide signals to the notification module 117 causing the notification module 117 to display a graphical map including indicators associated with the locations of the replaceable battery valuation system 100 and the battery module replacement stations 118”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method for determining when a first battery within a vehicle should be swapped with a second battery at a swap station of the combination of Yasuda and Uchida with the feature of generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory disclosed by Hyde. One would be motivated to do so for the benefit of “provide a predictive recommendation as to a specific battery module replacement station 118 that should be used for replacement of the replaceable battery module 101 when a characteristic of the replaceable battery module 101 indicates that replacement is needed (e.g. detection of a threshold level of degradation of the replaceable battery module 101 by a sensor 107)” (Hyde: Para 25).

	In regards to claim 2, Yasuda teaches a server apparatus for determining when a first battery within a vehicle should be swapped with a second battery at a swap station (Yasuda: Fig. 3), the server apparatus comprising: 
	a processor, 
	wherein the memory further stores a computer program, which when executed by the processor, causes the processor to perform operations (Yasuda: Para 91 “The operating terminal 153 is provided with a display device 6 such as flat panel display, an input device 7 such as keyboard, and a processing device 8 including a computer. In the present embodiment, the processing device (computer) 8 executes processing based on commands of a program 8P. The management device 900K and the processing device 8 are connected to each other through the Internet 400, and are capable of executing transmission and reception of signals and data. Moreover, the display device 6 is capable of displaying output information of the management device 900K output through the Internet 400. Furthermore, the display device 6 is capable of displaying information based on signals and data output from the processing device 8 (computer)”; i.e. a computer would include a processor and memory) including:
	acquiring, using the processor, first battery information from an information presentation device within the vehicle (Yasuda: Fig. 3 Element 223&153; Para 146 “the information related to the battery 122 includes information related to charging (discharging) history of the battery 122 (number of cycles), and unique information related to the battery 122 (name of maker, name of product, type of product, battery rank, number of allowed charging/discharging cycles, and the like)”; Para 147 “The management server 910 transmits the read information related to the battery 122 as the Internet data 12 through the Internet 400 to be received on the operating terminal 153 as the Internet data 11”; Para 148 “The operating terminal 153 reads information related to the battery 122 from the received Internet data 11, adds “1 cycle” for the current charging/discharging cycle to the number of charging/discharging cycles, and then compares it with the number of allowed charging/discharging cycles (STEP 4)”), 
		wherein the first battery information includes first history information about the first battery (Yasuda: Para 146 “the information related to the battery 122 includes information related to charging (discharging) history of the battery 122 (number of cycles), and unique information related to the battery 122 (name of maker, name of product, type of product, battery rank, number of allowed charging/discharging cycles, and the like)”), and
		wherein the first history information indicates a first value related to performance of the first battery (Yasuda: Para 158 “The management server 910, according to the updated information related to the battery 122 (charging/discharging history of the battery (number of cycles), name of maker, name of product, type of product, battery rank, number of allowed charging/discharging cycles, and the like) and the database 920, calculates the amount of accumulated electricity in the battery and the risk thereof”);
	acquiring, using the processor, second battery information from an information processing device that manages the second battery that is placed at the swap station (Yasuda: Fig. 3 Elements 323&223; Para 52 “In the automatic vending machine 300, the cartridge battery ID 311 outputs an ID 30 to the operating terminal 323. The operating terminal 323 outputs Internet data 31. An input of the Internet data 31, via the Internet 400, is received as Internet data 12 on the management server 910 of the management device 900K”; Para 51 “The operating terminal 223 outputs Internet data 25. An input of the Internet data 25, via the Internet 400, is received as Internet data 12 on the management server 910 of the management device 900K.”; Para 194 “a plurality of the cartridge batteries 2 according to the present embodiment can be detached, can be easily transported, and have the same outer shape and size, and their battery charging history, the battery information, and the like are centrally managed using individually unique IDs (identifiers)”), 
		wherein the second battery information includes second history information about the second battery (Yasuda: Para 194 “a plurality of the cartridge batteries 2 according to the present embodiment can be detached, can be easily transported, and have the same outer shape and size, and their battery charging history, the battery information, and the like are centrally managed using individually unique IDs (identifiers)”), 
		wherein the second history information indicates a second value related to performance of the second battery (Yasuda: Para 129 “The management device 900K, based on the usage information of the cartridge battery 2 and the unique information of the cartridge battery 2 obtained from an ID of the cartridge battery 2, is capable of outputting information related to the amount of accumulated electricity in the cartridge battery 2 and the possible travelling distance of the electric motorcar 500”), and
		wherein the second battery is installable in the vehicle in place of the first battery (Yasuda: Fig. 3 Element 2; Para 192 “a preliminarily charged cartridge battery 2 and a used cartridge battery 2 can be easily and instantly exchanged, and it is consequently possible, even in a case where the battery 2V is empty, to eliminate need for charging time”);
outputting, using the processor, the generated output information to the information presentation device(Yasuda: Para 11 “a method of managing a cartridge battery that includes a rechargeable battery, in which the method includes the steps of: obtaining information related to usage history from the cartridge battery; displaying information related to performance of the cartridge battery and risk information, based on the obtained information related to the usage history of the cartridge battery; and deriving a cost required for charging the rechargeable battery”).
Yet Yasuda do not teach 
a memory that stores location information that indicates a location of the swap station; 
assessing, using the processor, a first rank of the first battery based on the first value indicated by the acquired first history information;
assessing, using the processor, a second rank of the second battery based on the second value indicated by the acquired second history information;
comparing, using the processor, the assessed first rank of the first battery within the vehicle to the assessed second rank of the second battery placed at the swap station;
generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory;
	wherein the output information is present at the information presentation device in a first format when the second rank is lower than the first rank, and the output information is present at the information presentation device in a second format different from the first format when the second rank is equal to or higher than the first rank.
However, in the same field of endeavor, Uchida teaches assessing, using the processor, a first rank of the first battery based on the first value indicated by the acquired first history information (Uchida: Fig. 7; Para 55 “results of the determination regarding each of the battery modules 1 to n as to whether the battery module is good (OK) or no good (NG) on the basis of a reference threshold value”; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”);
	assessing, using the processor, a second rank of the second battery based on the second value indicated by the acquired second history information (Uchida: Fig. 7; Para 55 “results of the determination regarding each of the battery modules 1 to n as to whether the battery module is good (OK) or no good (NG) on the basis of a reference threshold value”; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”);
comparing, using the processor, the assessed first rank of the first battery within the vehicle to the assessed second rank of the second battery placed at the swap station (Uchida: Fig. 7; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”; Para 64 “the case where the “COMPARE COST, REMAINING SERVICE LIFE, DELIVERY TIME” button is pressed in the screen shown in FIG. 7”; i.e. the table indicated the comparison of different batteries and their ranking);
		 wherein the output information is present at the information presentation device in a first format when the second rank is lower than the first rank, and the output information is present at the information presentation device in a second format different from the first format when the second rank is equal to or higher than the first rank (Uchida: Fig. 7; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the server apparatus for determining when a first battery within a vehicle should be swapped with a second battery at a swap station of Yasuda with the feature of assessing, using the processor, a first rank of the first battery based on the first value indicated by the acquired first history information; assessing, using the processor, a second rank of the second battery based on the second value indicated by the acquired second history information; comparing, using the processor, the assessed first rank of the first battery within the vehicle to the assessed second rank of the second battery placed at the swap station; wherein the output information is present at the information presentation device in a first format when the second rank is lower than the first rank, and the output information is present at the information presentation device in a second format different from the first format when the second rank is equal to or higher than the first rank disclosed by Uchida. One would be motivated to do so for the benefit of “easy-to-understand information can be provided for a user, so as to be helpful in decision regarding the replacement of the battery” (Uchida: Para 23).
Yet the combination of Yasuda and Uchida do not teach a memory that stores location information that indicates a location of the swap station;
generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory. 
However, in the same field of endeavor, Hyde teaches a memory that stores location information that indicates a location of the swap station (Hyde: Para 24 “the processor 109 may obtain location data associated with various battery module replacement stations 118 (e.g. via The processor 109 may access a maps database (not shown) and provide signals to the notification module 117 causing the notification module 117 to display a graphical map including indicators associated with the locations of the replaceable battery valuation system 100 and the battery module replacement stations 118”; i.e. maps database would encompass data stored on a memory of a server);
generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory (Hyde: Para 37 “the replaceable battery valuation system 100 may determine its location relative to one or more battery module replacement stations 118. The processor 109 may access a maps database (not shown) and provide signals to the notification module 117 causing the notification module 117 to display a graphical map including indicators associated with the locations of the replaceable battery valuation system 100 and the battery module replacement stations 118”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the server apparatus for determining when a first battery within a vehicle should be swapped with a second battery at a swap station of the combination of Yasuda and Uchida with the feature of a memory that stores location information that indicates a location of the swap station ; generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory disclosed by Hyde. One would be motivated to do so for the benefit of “provide a predictive recommendation as to a 

	In regards to claim 3, Yasuda teaches an information presentation device, for determining when a first battery within a vehicle should be swapped with a second battery at a swap station (Yasuda: Fig. 3), comprising: 
	a storage medium storing first battery information including first history information about the first battery (Yasuda: Claim 9 “A method of managing history of a cartridge battery that includes a rechargeable battery, comprising: storing history of said cartridge battery in a memory; updating said stored history in said memory; and obtaining said stored history from said memory”), 
		wherein the first history information indicates a first value related to performance of the first battery (Yasuda: Para 158 “The management server 910, according to the updated information related to the battery 122 (charging/discharging history of the battery (number of cycles), name of maker, name of product, type of product, battery rank, number of allowed charging/discharging cycles, and the like) and the database 920, calculates the amount of accumulated electricity in the battery and the risk thereof”);
	a processor; and
	a memory storing thereon a computer program, which when executed by the processor, causes the processor to perform operation(Yasuda: Para 91 “The operating terminal 153 is provided with a display device 6 such as flat panel display, an input device 7 such as the processing device (computer) 8 executes processing based on commands of a program 8P. The management device 900K and the processing device 8 are connected to each other through the Internet 400, and are capable of executing transmission and reception of signals and data. Moreover, the display device 6 is capable of displaying output information of the management device 900K output through the Internet 400. Furthermore, the display device 6 is capable of displaying information based on signals and data output from the processing device 8 (computer)”) including 
		transmitting to a server apparatus, the first battery information (Yasuda: Fig. 3 Element 153; Para 96 “The operating terminal 153 at the individual residence 100 reads an ID 10 from the cartridge battery ID 121 of the cartridge battery 120 connected to the charger 150, and transmits, through the Internet 400, the read ID 10 as Internet data 11 to the management server 910 of the management device 900K at the battery management center 900”) [[when a charge level of the first battery is lower than a predetermined level]];
		receiving from the server apparatus, rank information indicating a second rank of the second battery (Yasuda: Fig. 3; Para 102 “The management device 900K, based on the received first information (information of the ID 10), transmits, to the operating terminal 153, information related to the battery 122 of the cartridge battery 120 corresponding to the ID 10”; Para 146 “the information related to the battery 122 includes information related to charging (discharging) history of the battery 122 (number of cycles), and unique information related to the battery 122 (name of maker, name of product, type of product, battery rank, number of allowed charging/discharging cycles, and the like)”) [[and location information indicating a location of the swap station at which the second battery is placed]];
wherein the second battery is a battery that is installable in the vehicle in place of the first battery, and that is placed at the swap station (Yasuda: Fig. 3 Element 2; Para 192 “a preliminarily charged cartridge battery 2 and a used cartridge battery 2 can be easily and instantly exchanged, and it is consequently possible, even in a case where the battery 2V is empty, to eliminate need for charging time”);
		[[assessing a first rank of the first battery based on]] the first value indicated by the first history information read out from the storage medium(Yasuda: Para 158 “The management server 910, according to the updated information related to the battery 122 (charging/discharging history of the battery (number of cycles), name of maker, name of product, type of product, battery rank, number of allowed charging/discharging cycles, and the like) and the database 920, calculates the amount of accumulated electricity in the battery and the risk thereof”);
		outputting the generated output information to the display device (Yasuda: Para 11 “a method of managing a cartridge battery that includes a rechargeable battery, in which the method includes the steps of: obtaining information related to usage history from the cartridge battery; displaying information related to performance of the cartridge battery and risk information, based on the obtained information related to the usage history of the cartridge battery; and deriving a cost required for charging the rechargeable battery”).
Yet Yasuda do not teach transmitting … battery information when a charge level of the first battery is lower than a predetermined level;
	receiving … location information indicating a location of the swap station at which the second battery is placed; 
		wherein the second rank of the second battery is assessed based on a second value related to performance of the second battery;
	assessing a first rank of the first battery based on the first value…
	comparing the assessed first rank of the first battery within the vehicle to the second rank of the second battery that is placed at the swap station and that is indicated by the received rank information;
	generating output information indicating the location of the swap station based on the received location information;
		wherein the output information is present at a display device in a first format when the second rank is lower than the first rank, and the output information is present at the display device in a second format different from the first format when the second rank is equal to or higher than the first rank.
	However, in the same field of endeavor, Uchida teaches transmitting … battery information when a charge level of the first battery is lower than a predetermined level (Uchida: Fig. 7; Para 36 “The diagnostic results are also transferred to a database 202 of the battery manufacturer, so that engineers at the manufacturer can examine the content of the results by operating the terminal 204”; Para 75 “FIG. 7 displays the number of and the positions of battery units whose degrees of degradation are larger than a predetermined threshold value, so that the number and the positions thereof are recognizable, and also displays numerical data (e.g., the resistance value or the SOC) that shows the degrees of degradation that correspond to each of a plurality of battery units”)
			wherein the second rank of the second battery is assessed based on a second value related to performance of the second battery (Uchida: Fig. 7; Para 55 “results of each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”);
		assessing a first rank of the first battery based on the first value(Uchida: Fig. 7; Para 55 “results of the determination regarding each of the battery modules 1 to n as to whether the battery module is good (OK) or no good (NG) on the basis of a reference threshold value”; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”)…
		comparing, using the processor, the assessed first rank of the first battery within the vehicle to the assessed second rank of the second battery placed at the swap station (Uchida: Fig. 7; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”; Para 64 “the case where the “COMPARE COST, REMAINING SERVICE LIFE, DELIVERY TIME” button is pressed in the screen shown in FIG. 7”; i.e. the table indicated the comparison of different batteries and their ranking);
 wherein the output information is present at the information presentation device in a first format when the second rank is lower than the first rank, and the output information is present at the information presentation device in a second format different from the first format when the second rank is equal to or higher than the first rank (Uchida: Fig. 7; Para 62 “Referring to FIG. 7, displayed for each of the modules 1 to n are the result of the determination (OK or NG), the rank (A to C) of no good (degradation) in the case of an NG module, the resistance value, and the SOC. The data about NG modules are shown in double-line frames, or highlighted in different colors, for example, red, yellow, green, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the information presentation device of Yasuda with the feature of transmitting … battery information when a charge level of the first battery is lower than a predetermined level; wherein the second rank of the second battery is assessed based on a second value related to performance of the second battery; assessing a first rank of the first battery based on the first value… comparing the assessed first rank of the first battery within the vehicle to the second rank of the second battery that is placed at the swap station and that is indicated by the received rank information; wherein the output information is present at a display device in a first format when the second rank is lower than the first rank, and the output information is present at the display device in a second format different from the first format when the second rank is equal to or higher than the first rank disclosed by Uchida. One would be motivated to do so for the benefit of “easy-to-understand information can be provided for a user, so as to be helpful in decision regarding the replacement of the battery” (Uchida: Para 23).
Yet the combination of Yasuda and Uchida do not teach receiving … location information indicating a location of the swap station at which the second battery is placed; 
generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory. 
However, in the same field of endeavor, Hyde teaches receiving … location information indicating a location of the swap station at which the second battery is placed (Hyde: Para 37 “the replaceable battery valuation system 100 may determine its location relative to one or more battery module replacement stations 118. The processor 109 may access a maps database (not shown) and provide signals to the notification module 117 causing the notification module 117 to display a graphical map including indicators associated with the locations of the replaceable battery valuation system 100 and the battery module replacement stations 118”);
generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory (Hyde: Para 37 “the replaceable battery valuation system 100 may determine its location relative to one or more battery module replacement stations 118. The processor 109 may access a maps database (not shown) and provide signals to the notification module 117 causing the notification module 117 to display a graphical map including indicators associated with the locations of the replaceable battery valuation system 100 and the battery module replacement stations 118”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the information presentation device of the combination of Yasuda and Uchida with the feature of receiving … location information indicating a location of the swap station at which the second battery is placed; generating, using the processor, output information indicating the location of the swap station based on the location information stored in the memory.  disclosed by Hyde. One would be motivated to do so for the benefit of “provide a predictive recommendation as to a specific battery module replacement station 118 that should be used for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./
Examiner, Art Unit 3668                                                                                                                                                                                                        /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668